Citation Nr: 0941643
Decision Date: 11/02/09	Archive Date: 01/05/10

Citation Nr: 0941643	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  03-18 459	)	DATE NOV 02 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypothyroidism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel
INTRODUCTION

The veteran had active service from September 1987 to January 
1988 and from December 1990 to July 1992.  He served on 
active duty in support of Operation Desert Shield/Desert 
Storm in the Southwest Asia Theater of Operations from 
January 18, 1991 to March 25, 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2001 and May 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

An August 1998 RO rating decision denied service connection 
for hypothyroidism.  The August 2001 RO rating decision, in 
part, denied service connection for sleep apnea and 
hypothyroidism as undiagnosed illnesses pursuant to 38 C.F.R. 
§ 3.317.  

The May 2004 rating decision, in part, denied entitlement to 
service connection for sleep apnea.  The RO also determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim of service connection for 
hypothyroidism.

In June 2007, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC. A transcript of his testimony is 
associated with the claims file.  

At the June 2007 hearing, the Veteran was granted an 
extension of 60 days to submit additional evidence with 
respect to some of the issues on appeal at that time.  
However, in August 2007, prior to expiration of the 60 days 
the Board issued a decision which, in pertinent part, denied 
service connection for sleep apnea.  In August 2007, the 
Veteran did submit additional evidence with respect to this 
issue.  The August 2007 rating decision also determined that 
new and material evidence had been submitted to warrant the 
reopening of the claim for service connection for 
hypothyroidism.  

In December 2007, the Veteran requested reconsideration of 
the August 2007 Board decision with respect to the issue of 
service connection for sleep apnea because it had been 
adjudicated prior the expiration of the 60-day period granted 
for submission of additional evidence.  In October 2008, the 
Board indicated that, with respect to the issue of service 
connection for sleep apnea, the August 2007 Board decision 
would be vacated and a new decision entered.  Accordingly, 
the August 17, 2007 Board decision is VACATED with respect to 
the issue of entitlement to service connection for sleep 
apnea.  Additional development is not required in light of 
the Board's decision below. 

The case was previously before the Board in August 2007, when 
the issue of service connection for hypothyroidism was 
remanded for examination of the veteran and medical opinions.  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of hypothyroidism and 
sleep apnea.  

2.  The Veteran reports symptoms of snoring, fatigue, 
sleepiness, and tiredness beginning during active service.

3.  The Veteran has submitted lay statements confirming his 
in-service symptoms of snoring, fatigue, sleepiness, and 
tiredness.

4.  A 1991 service treatment record reveals that the Veteran 
reported complaints of being tired and that he suspected a 
thyroid disorder; a thyroid assessment was ordered but never 
conducted.  

5.  There is competent evidence of a continuity of 
symptomatology of fatigue, and snoring dating from service to 
the present; competent medical evidence of record indicates 
that these are symptoms of the Veteran's claimed sleep apnea 
and hypothyroidism.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
sleep apnea have been met.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  

2.  The criteria for entitlement to service connection for 
hypothyroidism have been met.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Without deciding whether these notice and development 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim for claims for 
service connection.  This is so because the Board is taking 
action favorable to the veteran by granting service 
connection; a decision at this point poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d).

Establishing service connection for a disability requires the 
existence of a "current disability" and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Absent evidence of a current disease or injury, 
service connection cannot be granted.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
not every item of evidence has the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990)

The veteran maintains that he warrants service connection for 
sleep apnea and hypothyroidism because he believes that these 
disabilities were incurred during active military service, 
especially during service in the Southwest Asia Theater of 
Operations in 1991 and 1992. 

The Veteran's service treatment records are negative for any 
diagnoses of sleep apnea or hypothyroidism during active 
service.  However, a service treatment record dated March 
1991 states that the Veteran complained of a "thyroid 
problem. Patient states he is tired all the time.  Patient 
states that this is common in his family."  He also 
indicated that he had symptoms of a common cold.  The Veteran 
was treated with medication for his cold symptoms and a 
thyroid assessment was ordered.  However, the service 
treatment records do not reveal that a thyroid assessment was 
ever conducted.  A medical examination of the Veteran was 
conducted in March 1991.  On the accompanying report of 
medical history, the Veteran specifically indicated "don't 
know" with respect to the medical history question that 
asked if he had a "thyroid problem."  The examining 
physician did not comment on this entry.  A periodic 
examination of the Veteran was conducted in November 1993; 
this was after separation from active duty, but while he was 
still serving in the Reserves.  Again, on the report of 
medical history the Veteran indicated don't know" with 
respect to the medical history question which asked if he had 
a "thyroid problem."  Again, the examining physician did 
not comment on this. 

A January 1997 VA outpatient treatment record reveals that 
the Veteran was evaluated for a thyroid problem.  He had 
complaints of sleeplessness, tiredness and loss of energy.  
He also indicated a family history of hypothyroidism and that 
he served in Desert Storm.  He had been referred for further 
evaluation when evaluation in a sleep apnea clinic revealed 
abnormal levels of thyroid stimulating hormone (TSH).  The 
assessment was hypothyroidism and synthroid was prescribed.  
Subsequent outpatient treatment records reveal continued 
diagnoses of hypothyroidism with adjustments being made to 
medication levels to treat the disability.  

In April 1998, a VA examination of the Veteran was conducted.  
The examiner noted the initial diagnosis of hypothyroidism 
was made by VA in January 1997.  The examiner also noted the 
Veteran's continuing medical treatment and the diagnosis was 
"hypothyroidism, under treatment and coming under control."  
The examiner did not offer an option as the etiology of the 
Veteran's hypothyroidism.  

An August 1999 VA treatment record reveals the Veteran's 
continued medical treatment for hypothyroidism along with 
noting that he snores and wakes up from sleeping 
approximately every two hours.

An October 1999 VA treatment record reveals that the Veteran 
reported symptoms of fatigue dating back to active service.  
This record also indicates that a diagnosis of possible sleep 
apnea was indicated.

The Veteran was referred for sleep disorder evaluation to a 
non-VA medical provider.  In October 2000, this sleep 
disorder consultation was conducted.  After full testing was 
conducted, the diagnostic assessment was obstructive sleep 
apnea.  

A November 2000 letter from a private physician revealed that 
the Veteran was being evaluated for symptoms of daytime 
sleepiness, general fatigue, and obstructive sleep apnea.  

In December 2000, a VA Compensation and Pension examination 
of the Veteran was conducted.  The Veteran reported symptoms 
of fatigue, snoring, and awaking at night dating back to 
active service in 1991.  The diagnosis included sleep apnea, 
which was based on review of outside sleep studies.  

A May 2007 report from the private respiratory disorders 
physician indicates that the Veteran continued to have 
symptoms of daytime sleepiness along with continued snoring, 
and fatigue.  The physician indicated some interrelation 
between the reported symptoms and that sleep apnea alone was 
not the cause of all the symptoms.  The physician also noted 
the Veteran's reports of symptoms dating back to the Persian 
Gulf War in 1991 and indicated a possible connection to 
"Gulf War Syndrome.'  

In June 2007, the Veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  In 
pertinent part, he testified that he had symptoms of fatigue 
dating back to active service in 1992 followed by weight gain 
beginning shortly after active service.  

In August 2007, the Veteran submitted a lay statement from a 
service comrade.  This person indicated that he was the 
Veteran's roommate in active service during the Persian Gulf 
War and that the Veteran exhibited symptoms of loud snoring 
at that time.  In addition, the statement indicated that the 
Veteran exhibited symptoms of fatigue and lethargy during 
service.  

In March 2009, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  The examining 
physician noted the long documented history of diagnosis and 
treatment for hypothyroidism and sleep apnea.  The diagnosis 
was primary hypothyroidism, presently in remission with 
current medical treatment with synthroid.  The physician 
specifically indicated that the primary symptom associated 
with the diagnosis of hypothyroidism was fatigue.  In the 
medical opinion, the physician indicated that symptoms of 
fatigue, sleepiness, multiple joint pain, and diarrhea were 
related to the Veteran's service in the Persian Gulf War.  
However, the physician then indicated that the Veteran's 
thyroid disorder was not likely related to Persian Gulf 
service and in all probability was an independent illness.  
As a result of this medical opinion, a July 2009 rating 
decision granted service connection for an undiagnosed 
illness manifested by fatigue, generalized multiple joint 
pain, diarrhea and sleepiness pursuant to 38 C.F.R. § 3.317.  

The evidence supports grants of service connection for sleep 
apnea and hypothyroidism.  The Veteran has current diagnoses 
of sleep apnea and hypothyroidism.  The first medical 
diagnosis of these disabilities is January 1997 for 
hypothyroidism and October 1999 for sleep apnea.  There is no 
diagnosis of either disability during service.  However, the 
Veteran reports symptoms of fatigue, tiredness, sleepiness, 
and snoring, which began during service.  He asserts that he 
has had these symptoms until the present.  His assertions of 
these symptoms are supported by the March 1991 service 
treatment record in which he reported being tired and that he 
suspected a thyroid disorder based on family history.  His 
reports of symptoms during service are further supported by 
the 2007 statement from a service comrade, who was his 
roommate.  This statement also confirms the Veteran's 
symptoms of snoring and fatigue during service.  This lay 
testimony is competent regarding features or symptoms disease 
which are within the personal knowledge and observations of 
the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006). 

The current medical evidence of record clearly establishes 
that fatigue, tiredness, and sleepiness are established 
symptoms of hypothyroidism.  The current medical evidence 
also establishes that these three symptoms along with snoring 
are symptoms of sleep apnea.  There is competent evidence 
which establishes that these symptoms manifested during 
active service and have persisted until present.  
Accordingly, there is a continuity of symptomatology between 
the symptoms of snoring and fatigue during service that are 
presently established as verified symptoms of the Veteran's 
currently diagnosed sleep apnea and hypothyroidism.  As such, 
the evidence supports a grant of service connection for sleep 
apnea and hypothyroidism.  The nexus between service and the 
current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology. See Voerth v. West, 13 Vet. App. 117 (1999).  


ORDER

Service connection for sleep apnea is granted.

Service connection for hypothyroidism is granted.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0725594	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea with 
fatigue and sleeplessness, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for joint pain, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

3.  Entitlement to service connection for urinary problems, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for a dental condition 
to include as secondary to the service-connected 
gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for a skin condition.  

6.  Entitlement to an increased rating for the service-
connected GERD, currently rated as 30 percent disabling.  

7.  Entitlement to an increased (compensable) rating for the 
service-connected postoperative residuals of a left inguinal 
hernia repair.  

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
hypothyroidism.

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
anal fissure.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1987 to January 
1988 and from December 1990 to July 1992.  He served on 
active duty in support of Operation Desert Shield/Desert 
Storm in the Southwest Asia Theater of Operations from 
January 18, 1991 to March 25, 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2001 and May 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The RO August 2001 rating decision increased the 10 percent 
rating to 30 percent for the service-connected GERD; denied 
entitlement to an increased (compensable rating) for the 
service-connected postoperative hernia repair; and denied 
service connection for a claimed undiagnosed illness 
manifested by hypothyroidism and anal fissure.  

The May 2004 rating decision rating decision denied 
entitlement to service connection for sleep apnea, urination 
problems, joint pain, a skin disorder, including the 
38 U.S.C.A. § 1151 claim, and teeth erosion.  The RO also 
determined that new and material evidence had not been 
submitted to reopen the previously denied claims of service 
connection for hypothyroidism and anal fissures.  

In June 2007, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

The issues of service connection for joint pain claimed as 
due to an undiagnosed illness, and enamel erosion of the 
teeth, claimed as secondary to the service-connected GERD, as 
well as the reopened claim of service connection for 
hypothyroidism are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the veteran's video conference hearing before the 
undersigned Veterans Law Judge on June 26, 2007, and in 
correspondence dated the same, the veteran requested to 
withdraw from appellate status the issues of entitlement to 
service connection for a skin condition, entitlement to a 
rating in excess of 30 percent for the service-connected 
GERD, entitlement to a compensable rating for the service-
connected postoperative left inguinal hernia repair, and 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
skin condition; this request was made prior to the 
promulgation of a decision in the appeal.

2.  In an August 1998 decision, the RO denied service 
connection for hypothyroidism and anal fissure.  A notice of 
disagreement was not received within the subsequent one-year 
period.

3.  Evidence submitted since the RO's August 1998 decision 
bears directly and substantially upon the specific matters 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for hyperthyroidism and anal fissure.

4.  The veteran developed an anal fissure during service, he 
was treated for an anal fissure after service, and his anal 
fissure is currently asymptomatic.  

5.  The veteran's obstructive sleep apnea is a diagnosed 
illness; it is not a chronic qualifying disability under 38 
C.F.R. § 3.317, it was not first shown during service or 
within a year following discharge from service, and has not 
been otherwise medically linked to service.  

6.  The veteran does not have a current urinary disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran of the issue of entitlement to service connection 
for a skin disorder have been met.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.204 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran of the issue of entitlement to a rating in excess 
of 30 percent for the service-connected GERD have been met.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.204 (2006).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran of the issue of entitlement to an increased 
(compensable) rating for the service-connected postoperative 
left inguinal hernia repair have been met.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2006).

4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran of the issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for a skin disorder, have been 
met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.204 (2006).

5.  The RO's August 1998 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007).

6.  New and material evidence has been received since the 
RO's August 1998 rating decision which denied service 
connection for hypothyroidism and anal fissure, thus, the 
claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2001).

7.  An anal fissure was incurred during service.  38 U.S.C.A. 
§ § 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303 (2006).  

8.  Obstructive sleep apnea was not incurred in or aggravated 
by service, and is not presumed to have been incurred 
therein.  38 U.S.C.A. § § 1110, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2006).  

9.  A urinary disorder was not incurred in or aggravated by 
service, nor may a qualifying chronic disability due to a 
urinary disorder be presumed. 38 U.S.C.A. §§ 1101, 1110, 
1117, 1118 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.317 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In this case, the veteran (appellant) has withdrawn this 
appeal as to the issues of entitlement to service connection 
for a skin disorder, entitlement to a rating in excess of 30 
percent for the service-connected GERD, entitlement to an 
increased (compensable) rating for the service-connected 
postoperative left inguinal hernia repair, and entitlement to 
compensation under 38 U.S.C.A. § 1151 for a skin disorder; 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to those issues.  
Accordingly, the Board does not have jurisdiction to review 
the issues of entitlement to service connection for a skin 
disorder, entitlement to a rating in excess of 30 percent for 
the service-connected GERD, entitlement to an increased 
(compensable) rating for the service-connected postoperative 
left inguinal hernia repair, and entitlement to compensation 
under 38 U.S.C.A. § 1151 for a skin disorder.  These issues 
are therefore dismissed.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In essence, VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim includes notice of the type 
of evidence that describes the bases for the denial in the 
prior decision and describes the evidence necessary to 
establish service connection that was not present in the 
previous denial.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, both issues were 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2001 (prior to the August 2001 RO 
rating decision) and May 2003 and July 2003 (prior to the May 
2004 RO rating decision).  

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the notifications did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, an additional notice letter 
was sent to the veteran in September 2005, and the veteran 
received multiple Statements of the Case (SOC's) and 
Supplemental Statements of the Case (SSOC's) that explained 
the assignment of a disability rating to a service-connected 
disability.  With respect to the grant of service connection 
for an anal fissure, the RO may provide notice prior to 
effectuating any award.  With respect to all other issues 
denied, there will be no disability rating or effective date 
and, as such, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

III.  New and Material Evidence

In an August 1998 rating decision, the RO denied service 
connection for hypothyroidism and anal fissure.  The basis of 
the denial was essentially that there was no medical link 
between any current claimed anal fissure and hypothyroidism, 
and service.  Service connection was also denied on a 
presumptive basis because the veteran's disabilities were 
diagnosed, and thus were not due to an undiagnosed illness 
incurred during service in the Persian Gulf.

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that his anal fissure, 
which was caused by excess diarrhea during Persian Gulf War 
service caused the anal fissure, which flares up a couple of 
times per month.  Additionally, the veteran asserts that he 
developed hypothyroidism during service in the Persian Gulf, 
along with numerous other unexplained conditions such as 
fatigue, joint pain and frequent urination.  

Additional evidence has been added to the record, including 
the veteran's hearing testimony, correspondence regarding his 
in-service symptoms, and additional private medical records 
suggesting a possible link between the veteran's current 
disabilities and his Persian Gulf War service.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed before August 29, 2001, new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  At the time of the prior denial, there was no 
medical evidence linking the veteran's claimed hypothyroidism 
and anal fissure to his period of active service.  

Since the prior final decision, evidence has been added to 
the claims file, including the opinion of a private doctor in 
April 2007 that many of the veteran's current problems seemed 
to correlate with his time in the Persian Gulf.  Thus, the 
private doctor has suggested that the veteran's current 
disabilities could be related to, and/or incurred during 
Persian Gulf Service.  The additional evidence is new and 
material.  It includes competent evidence that cures the 
prior evidentiary defect.

Thus, evidence submitted since the RO's August 1998 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As new and 
material evidence has been received since the RO's August 
1998 decision, the claims of service connection for 
hypothyroidism and anal fissure should be reopened

IV.  Service Connection - direct & secondary basis

The veteran seeks service connection for anal fissures.  The 
veteran testified at his video conference hearing in June 
2007 that he developed an anal fissure during service in the 
Persian Gulf.  The veteran maintains that his anal fissure 
resulted from excessive diarrhea which he experienced during 
service in the Southwest Asia Theater of Operations in 1991 
and 1992.  In August 2002 correspondence, the veteran 
indicated that his anal fissure, which occurred 1 to 2 times 
every two months, would pop open and cause him to bleed 
profusely for a minute or so.  Then, after the bleeding 
subsided, he would have an aching feeling in the anal area 
for a day or two, which made sitting very uncomfortable.  

The veteran also seeks service connection for obstructive 
sleep apnea.  The veteran believes his sleep apnea is linked 
to his fatigue, weight gain, urinary symptoms and 
hypothyroidism which he contends all began during service in 
Saudi Arabia.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) medical evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records are negative for 
complaints, diagnosis or findings of an anal fissure.  The 
service medical records do reveal that the veteran complained 
of chronic diarrhea during service in Saudi Arabia.  
Likewise, the post-service medical evidence of record shows 
continued complaints of chronic diarrhea after service and 
into the mid-1990's, along with other chronic 
gastrointestinal complaints including reflux.  

Despite the lack of a diagnosis of anal fissure during 
service, the post-service medical records show a link between 
the veteran's anal fissure and his chronic diarrhea during 
service.  

A May 1994 VA progress note indicates that the veteran 
inquired about options for his anal fissure.  An August 1995 
VA examination report noted the veteran's complaints of 
bleeding from the anus, as a result of chronic diarrhea 
incurred during service in Saudi Arabia.  The veteran 
reported continued problems with the anal fissure, where it 
bleeds about 2 to 3 times per month and was quite painful.  
The impression was recurrent anal fissure.  The examiner 
opined that the veteran's anal fissure probably began in 
Saudi Arabia.  

An April 1998 VA examination report noted the veteran's 
history of in-service diarrhea and intermittent aching pain 
in the anus.  The examiner specifically noted, however, that 
the veteran had not seen rectal bleeding for over two years.  
The diagnosis was status post anal fissure.  

An October 1999 VA clinical record reveals that the veteran's 
anal fissure had returned, and it was associated with pain 
and occasional blood streaking with passage of stools.  

An August 2000 VA examination revealed the presence of an 
anal fissure that was mildly inflamed at about 8 o'clock.  
Rectal exam was very painful and produced a small amount of 
soft yellowish stool that was heme negative.  The diagnosis 
was anal fissure since his time in Saudi Arabia.  

A September 2001 VA examination report noted the veteran's 
continued complaint of bright red blood after defecating.  
The veteran reported that it occurred two times per month, 
for about nine years.  On examination, no fissure was 
present.  The diagnosis was anal fissure which was stable at 
that time.  The examiner felt that the veteran's symptoms 
were probably due to irritable bowel syndrome.  

The veteran was treated for complaints of abdominal cramps in 
September 2003.  On examination, the veteran looked well.  
Rectal examination revealed a guaiac negative stool.  
Generally speaking, the veteran did not report blood in the 
stool, although on one recent occasion, he noted about a 
teaspoon full of blood on the stool.  The veteran also 
reported mucous on the stool.  He had recently lost 8 pounds, 
and he had been sleeping satisfactorily.  The veteran denied 
urinary, respiratory and cardiovascular symptoms.  The 
diagnosis was GERD, hiatal hernia; abdominal cramps and bowel 
changes, probable irritable bowel; and hypothyroidism, under 
treatment. 

In sum, with regard to the claimed anal fissure, the evidence 
reflects that the veteran suffered from chronic diarrhea 
during service, and for some time after his return from the 
Persian Gulf.  There is competent medical evidence of a link 
between the veteran's in-service diarrhea and his anal 
fissure.  VA examination in 1998 noted that the veteran's 
anal fissure had been asymptomatic for two years; however, VA 
examination in 1999 indicated that the symptoms of anal 
bleeding had returned.  An August 2000 VA examination 
revealed the presence of an anal fissure that was mildly 
inflamed at about 8 o'clock.  Rectal exam was very painful 
and produced a small amount of soft yellowish stool that was 
heme negative.  The diagnosis was anal fissure since his time 
in Saudi Arabia.  Likewise, the veteran continued to complain 
of blood in the stool at a September 2001 VA examination, 
despite a finding of no anal fissure at that time.  The 
veteran reported that it occurred two times per month, for 
about nine years.  

In light of the foregoing, service connection is warranted 
for anal fissure.  The medical evidence suggests that the 
veteran developed an anal fissure as a result of chronic 
diarrhea during service.  The medical evidence also suggests 
that the anal fissure produces blood and aching in the anus 
intermittently.  According to the veteran's report, the anal 
fissure is symptomatic a couple of times per month, 
consistently since service.  According to the medical records 
contained in the claims file, it does not appear that the 
veteran's anal fissure has been active during VA treatment 
since August 2000.  Nevertheless, the veteran is competent to 
report the frequency of symptoms such as bleeding from the 
anus and coincident aching in the anal area.  Although not 
currently symptomatic, the anal fissure has been objectively 
noted on VA rectal examinations provided during the course of 
this appeal, and every VA examiner who has opined as to the 
etiology of the anal fissure has linked the onset to service 
in the Persian Gulf.  There is no opinion to the contrary.  

In conclusion, in resolving all doubt in the veteran's favor, 
his anal fissure was incurred in or aggravated by service, 
and service connection is warranted.  

In contrast, however, the medical evidence of record does not 
suggest that the veteran's obstructive sleep apnea was 
incurred during service.  The service medical records are 
negative for sleep apnea, and the post-service medical 
evidence does not show that the sleep apnea was incurred 
during service, or that it is related to a service-connected 
disability.  

Initially, a VA examiner in August 2000 opined that the 
veteran's sleep apnea could be associated with the service-
connected GERD.  However, after discussing the case with 
another VA doctor, both VA doctors agreed that there was no 
relationship between the sleep apnea and the GERD.  More 
specifically, the August 2000 VA examination noted the 
presence of sleep apnea, and the diagnosis was sleep apnea, 
possibly secondary to GERD.  In an addendum, the examiner 
noted a final diagnosis of severe GERD, sleep apnea secondary 
to GERD, anal fissure, irritable bowel syndrome (IBS), 
probably secondary to sleep apnea.  The examiner concluded 
that the entire cluster of symptoms was most likely due to 
the primary problem of GERD which was severe and quite 
disabling due to a constellation of symptoms and fatigue that 
occurred while on active duty in the Persian Gulf.  

At a December 2000 VA examination, the veteran reported that 
his fatigue, awaking with headache, and significant snoring 
began in 1991, but he was not officially diagnosed with sleep 
apnea until a 2000 sleep study confirmed the diagnosis of 
obstructive sleep apnea.  The examiner was unaware of any 
medical evidence showing that GERD caused obstructive sleep 
apnea.  The examiner noted that severe reflux symptoms at 
night could certainly cause disturbed sleep, but the veteran 
had a diagnosis of obstructive sleep apnea which was an 
anatomic problem, rather than simply disturbed sleep.  The 
examiner discussed the veteran's symptoms with the doctor who 
examined the veteran in August 2000, and they concurred that 
the veteran's GERD probably had no bearing on the veteran's 
sleep apnea.  

In light of the foregoing, the evidence of record does not 
provide a basis on which to grant service connection for 
sleep apnea on a direct or secondary basis.  There is no 
evidence of sleep apnea during service, and a nexus between 
the current sleep apnea and service is lacking.  As the VA 
examiner pointed out, while the sleep apnea may be 
contributing to daytime sleepiness, the diagnosis of sleep 
apnea is a separate anatomical diagnosis.  Furthermore, this 
separate anatomical diagnosis was not shown in service, and 
is not otherwise related to service.  As the preponderance of 
the evidence is against the claim of service connection for 
sleep apnea, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

Additionally, as discussed in the following section service 
connection for obstructive sleep apnea on a presumptive basis 
is also not warranted.  

V.  Service Connection - Under 38 C.F.R. § 3.317

The veteran has consistently maintained that he suffers from 
an undiagnosed disability, manifested by a variety of 
unexplained symptoms including painful joints, 
gastrointestinal complaints, urinary frequency, sleep 
disturbance, and fatigue.

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of a qualifying chronic disability, 
such disability may be service connected provided that it 
became manifest during active service in the Southwest Asia 
theater of operations or to a degree of 10 percent or more 
not later than December 31, 2011; and provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 501(a), 1117; 38 C.F.R. 
§3.317(a)(1); 71 Fed. Reg. 75669 - 75672 (Dec. 18, 2006)..

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  An undiagnosed illness is 
defined as a condition that by history, physical examination 
and laboratory tests cannot be attributed to a known clinical 
diagnosis.  In the case of claims based on undiagnosed 
illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. at 8-9.  Further, lay persons are 
competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

At a September 2001 VA genitourinary examination, the 
examiner noted that the veteran had sleep apnea symptoms 
which began before his was overweight and before his thyroid 
problem began.  As such, the examiner opined that the 
veteran's sleep disturbance could be related to Gulf War 
Syndrome and stress but the apnea arising out of sleep, which 
was a respiratory problem, should not have any basis for Gulf 
War symptoms, given a normal chest x-ray and no history of 
bronchitis or lung disease.  The hypothyroidism contributed 
to his weight and aggravated his sleep apnea, which began in 
1997, according to the examiner.  (It was later clarified by 
the veteran that the sleep apnea was not diagnosed until 
1997, but it began during service in the Persian Gulf).  

The veteran's diagnosis of obstructive sleep apnea is a known 
clinical diagnosis.  As such, service connection may not be 
granted on a presumptive basis under 38 C.F.R. § 3.317 
because obstructive sleep apnea is not an undiagnosed 
illness.  Although sleep problems, generally, may be 
considered along with other symptoms as part of a multi-
symptom undiagnosed illness, the diagnosed disability of 
obstructive sleep apnea may not.  In this case, examiners 
have differentiated between the two, and as such, the 
symptoms of sleep disturbance should be considered along with 
the other claimed symptoms pursuant to the remand portion of 
this decision.  

With regard to the veteran's complaints of frequent 
urination, the examiner noted that the veteran had an 
abdominal ultrasound in May 2001 which was negative.  A renal 
ultrasound was also negative for stones and/or tumors, or any 
kidney problem.  He had some intermittent hematuria for which 
he was empirically treated with antibiotics and it still 
continued.  It was very mild.  He did not have renal colic, 
bladder stone or any bleeding disorder.  The diagnosis was 
mild hematuria of uncertain origin; and mild frequency of the 
urinary bladder, probably because of the irritable bladder 
and obesity.  The examiner concluded that the veteran did not 
have any significant problem from the urinary tract.  There 
was no infection, mild hematuria.  

In sum, there is no current diagnosis of a bladder disorder, 
urinary dysfunction, or kidney disorder.  The medical 
evidence of record does not show that the veteran currently 
suffers from a disability manifested by urinary dysfunction.  
A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997.  Service connection may not be granted unless a current 
disability exists.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent proof of a current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, there is no medical evidence 
establishing a current diagnosis of a bladder disorder, 
urinary dysfunction or kidney dysfunction for which service 
connection may be established.  

Additionally, the record contains no objective evidence 
perceptible to an examining physician of the signs or 
symptoms indicative of a qualifying chronic disability.  See 
38 C.F.R. § 3.317(a)(1)and (a)(3).  While the veteran is 
competent to report his symptoms, in order to establish 
service connection under 38 C.F.R. § 3.317, there must be 
objective indications of a qualifying chronic disability.  38 
C.F.R. § 3.317(a)(1).  In this case the veteran's claimed 
urinary dysfunction simply does not meet the definition of a 
qualifying chronic disability.  Accordingly, service 
connection for claimed urinary dysfunction due to Gulf War 
Syndrome is not warranted.

As the preponderance of the evidence is against the claims of 
service connection for urinary problems and sleep apnea, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  





ORDER

The issue on appeal of entitlement to service connection for 
a skin disorder is dismissed.  

The issue on appeal of entitlement to a rating in excess of 
30 percent for the service-connected GERD is dismissed.  

The issue on appeal of entitlement to an increased 
(compensable) rating for the service-connected postoperative 
left inguinal hernia repair is dismissed.  

The issue on appeal of entitlement to compensation under 
38 U.S.C.A. § 1151 for a skin disorder is dismissed.  

The claim for service connection for hypothyroidism is 
reopened.

The claim for service connection for an anal fissure is 
reopened.

Service connection for an anal fissure is granted.  

Service connection for obstructive sleep apnea, to include as 
due to an undiagnosed illness, is denied.  

Service connection for urinary problems, to include as due to 
an undiagnosed illness, is denied.


REMAND

The veteran has consistently maintained that he suffers from 
undiagnosed disabilities, manifested by a variety of 
unexplained symptoms including painful joints, 
gastrointestinal complaints, hypothyroidism, sleep 
disturbance, and fatigue.

Private records from October 2000 and November 2000 reveal 
that the veteran sought treatment for fatigue and sleep apnea 
from a respiratory doctor who specialized in 
pulmonary/critical care & sleep disorders medicine.  The 
doctor opined that the veteran was suffering from Persian 
Gulf War illness.  The doctor was unsure if the veteran's 
symptoms were due to exposure to a chemical or neurological 
gas in the Persian Gulf, or whether it was the physostigmine 
tables versus the Anthrax vaccination, and it was difficult 
to know for sure. 

The veteran also complained of joint pain, with stiffness in 
the ankle, knee, and shoulder.  The diagnosis was arthralgia, 
based on the veteran's complaints of vague pain in the 
joints.  

The veteran underwent a private sleep study in May 2007.  The 
examiner specifically opined that Gulf War Illness could be 
playing a role since the veteran had been suffering from 
numerous symptoms to include fatigue, sleepiness, headaches, 
arthralgias, and other constitutional symptoms that were not 
easily explained by sleep apnea alone.  The examiner also 
noted that all of the veteran's symptoms seemed to correlate 
with his time in the Persian Gulf.  

In light of the private examiner's opinion, the veteran 
should be afforded a VA examination to determine the current 
nature and likely etiology of the fatigue, arthralgia, 
gastrointestinal complaints, and sleep disturbance/daytime 
sleepiness.  The examiner should specifically opine as to 
whether the veteran's symptoms are, singly, or collectively, 
associated with a known diagnosis.  Additionally, the 
examiner should opine as to whether the veteran has a 
gastrointestinal disability that is separate and distinct 
from the service-connected GERD, such as irritable bowel 
syndrome, which has been suggested by some medical 
professionals throughout the appeal period.  

Secondary Service Connection - Dental Claim

The veteran contends that he has enamel erosion of his teeth 
as a direct result of his service-connected GERD.  

In a statement received at the RO in November 2003, and again 
in January 2004, the veteran's private dentist noted that the 
veteran was first seen in April 2002 after being evaluated at 
the hygiene clinic for periodontal disease and restorative 
needs.  At that time, the veteran presented with enamel 
erosion noted in all areas.  The dentist explained that the 
pattern of erosion could be from exposure to stomach acids, 
or might be from severe bruxism.  The dentist further 
explained that the pattern of enamel erosion was seen in 
patients with bulimia, and he had not seen it in patients 
with GERD; thus, further specialty evaluation may be 
required.  

It does not appear that any further evaluation was undertaken 
to determine the likely etiology of the teeth erosion.  As 
such, the veteran should be afforded a dental examination to 
determine the current nature and likely etiology of the 
enamel erosion.  The veteran should be informed that any 
additional development with regard to the dental claim is 
being undertaken solely to determine whether entitlement to 
service connection for teeth erosion is warranted for 
treatment purposes only.  

Accordingly, the case is REMANDED for the following action:

1.  All pertinent VA and/or private 
treatment records pertaining to the 
claims of service connection for an 
undiagnosed illness manifested by 
hypothyroidism, fatigue, sleepiness, and 
arthralgia, not already of record, should 
be obtained and associated with the 
claims file.  

2.  Schedule the veteran for appropriate 
VA examinations to determine the current 
nature and likely etiology of the 
veteran's claimed undiagnosed illness and 
teeth erosion.  Relative to the claimed 
undiagnosed illness manifested by 
hypothyroidism, fatigue, sleepiness, and 
arthralgia, the examiner should render 
all appropriate diagnoses and state 
whether any diagnosed disability and/or 
unexplained complaint: (a) at least as 
likely as not had its onset in service or 
is causally related to any incident of 
service including the documented chronic 
diarrhea; (b) is at least as likely as 
not a manifestation of an undiagnosed 
illness; and/or (c) is at least as likely 
as not a manifestation of an unexplained 
chronic multi symptom illness, such as 
irritable bowel syndrome.  

The dental examiner should opine as to 
whether the veteran's teeth erosion is at 
least as likely as not (a 50 percent or 
greater probability) due to the service-
connected GERD, or whether it is more 
likely due to some other cause, such as 
"severe bruxism."  Even if the examiner 
determines that the enamel erosion is not 
caused by the service-connected GERD, the 
examiner must still opine as to whether 
the service-connected GERD aggravates the 
teeth erosion.  

The examiners are requested to provide a 
statement of the rationale for each 
opinion expressed.  The claims file must 
be provided to the examiners and reviewed 
in conjunction with the examinations.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


